USDC IN/ND case 2:18-cr-00033-PPS-JEM document 92 filed 10/10/19 page 1 of 1


                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF INDIANA
                       HAMMOND DIVISION

UNITED STATES OF AMERICA )          Case No. 2:18-cr-33 PPS/JEM
                         )
        v.               )           District Judge Philip P. Simon
                         )
SAMANTHA ELHASSANI       )          Filed Ex Parte, In Camera, and
                         )          Under Seal through the
                         )          Classified Information Security
                         )          Officer

  GOVERNMENT’S SUPPLEMENT TO ITS EX PARTE, IN CAMERA
     MOTION FOR A PROTECTIVE ORDER PURSUANT TO
       CIPA SECTION 4 AND FED. R. CRIM. P. 16(d)(1)
